Citation Nr: 0523861	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  00-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1970 to December 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for coronary artery disease, status post coronary 
artery bypass graft, claimed as secondary to a service-
connected disability of a right sided below the knee 
amputation. 


FINDINGS OF FACT

1.	There is no competent medical evidence providing a nexus 
between the veteran's coronary artery disease, status post 
coronary artery bypass graft, and his military service.

2.	The veteran's coronary artery disease is not etiologically 
or secondarily related to his service-connected disorders, to 
include his right sided below the knee amputation.


CONCLUSION OF LAW

The veteran's coronary artery disease, status post coronary 
artery bypass graft, claimed as secondary to a service-
connected disability of a right sided below the knee 
amputation, was not incurred in active duty and is not 
proximately due to his service-connected conditions. 38 
U.S.C.A. § 1101, 1110, 1111, 5103, 5103A, 5107  (West 2002); 
38 C.F.R. 3.159, 3.303, 3.304, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In a June 2001 letter, the RO informed 
the veteran of the evidence necessary to prove entitlement to 
his service connection claim. Specifically, the RO informed 
the veteran that to establish entitlement, he will need to 
obtain medical records, treatment records, and service 
records. The RO informed the veteran that to establish 
entitlement, he will need to obtain evidence to show that his 
current disability is related to an injury or disease that 
began in or was made worse during service, or that there was 
an event in service that caused an injury or disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its June 2001 
letter, the RO informed the veteran that it was seeking to 
obtain his service medical records, VA treatment records, 
employment records, records held by federal agencies, and 
that it would continue to obtain any VA or private medical 
treatment records it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the June 2001 
letter, the RO provided the veteran a list of the things that 
the evidence must show to prove his claim and instructed him 
to send in any supporting evidence. It informed the veteran 
that although it would assist him in acquiring available 
evidence, it was still the veteran's responsibility to ensure 
that VA obtained them. The RO also instructed the veteran to 
provide information about any person or agency who may have 
additional evidence.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the June 2001 letter, the 
RO instructed the veteran to send in the requested 
information and evidence within a designated period of time. 

The RO sent the veteran another letter in April 2004 
informing him of its duty to assist him in acquiring evidence 
to support his case. It also provided notice that it was 
going to schedule him for an examination and that it would 
notify him of the date, time, and place of the examination. 
Pursuant to its duty to assist and pursuant to the September 
2003 Board remand instruction, the RO scheduled the veteran 
for a new VA examination and sent him a notification letter. 
The letter informed the veteran that if he was unable to 
attend the scheduled appointment, he should contact the 
medical facility and reschedule. The letter also informed him 
that should he, without good cause, fail to report for the 
examination, his claim would be evaluated based on the 
evidence of record.

The record indicates that the veteran failed to attend the 
scheduled examination. Since then, the RO has not received 
any notification from him of his desire to attend.

With regard to administrative entries that may reflect the 
presence or absence of notice to the veteran of the scheduled 
VA examination, the Court has held that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties." Ashley v. Derwinski, 2 Vet. App. 307, 308-
09 (1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)). Unless rebutted by clear evidence 
to the contrary, VA is entitled to the benefit of this 
presumption. Id. The record does not contain any indication 
of mailing error, failure to deliver, or other rebuttable 
evidence that the RO failed to provide the veteran notice of 
the examination, so therefore the veteran will be presumed to 
have received sufficient notice and assistance for the 
examination.

Throughout the adjudication process and in the June 2001 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. Following the September 2003 Board remand for 
additional development, the veteran was sent another letter 
in April 2004 advising him of VA's duty to assist him in 
obtaining evidence to support his claim. The veteran has not 
indicated that there is outstanding evidence to obtain. In 
view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not responded to the June 2001 or 
April 2004 request for additional evidence and he has not 
identified any additional, relevant evidence that has not 
been requested or obtained. Therefore, there are no 
outstanding records to obtain. When the appellant has 
provided information about where he was treated for his 
claimed condition, VA has obtained the records. For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim. In short, the requirements under the VCAA have 
been met. Accordingly, there is no potential prejudice to the 
veteran for failure to develop the claim. Therefore, the 
Board will proceed to consider the merits of the appeal.


Factual Background

The veteran's service entrance examination noted a normal 
evaluation. There were no disqualifying defects noted. 

The evidence of record indicates that while serving on active 
duty in December 1970, the appellant was struck by a car and 
his injuries necessitated a below the knee amputation of the 
right leg.

The veteran's service separation examination noted a normal 
heart evaluation but documented numerous problems related to 
gastro-urinary and lower extremity disabilities.

In April 1998, the appellant was hospitalized at a private 
facility in Orlando, Florida. He underwent a triple coronary 
bypass procedure to treat coronary artery disease. He was re-
hospitalized at the same facility for a one-week period in 
July 1998, and was noted to have had unstable angina, severe 
multivessel coronary artery disease, a previous anterior wall 
myocardial infarction, and a history of hepatitis C.

In an August 1998 physician's statement from Dr. G., he 
stated that in addition to all of the veteran's other 
problems which included amputation, post-traumatic stress 
disorder, depression, chronic hepatis C with debilitating 
secondary symptoms of cirrhosis, the veteran also had 
coronary artery disease with partially occluded graphs status 
post coronary artery bypass surgery. The physician remarked 
that the disability related to the veteran's military 
service. The physician did not provide supporting rationale 
for his remarks.

In an April 2000 letter, Dr. R.L.R. observed that it was "not 
inconceivable" that the chronic inflammation from the 
service-connected hepatitis C in some manner could be related 
to either the etiology or progression of the appellant's 
coronary artery disease. He noted that coronary artery 
disease was a chronic inflammatory process involving the 
intima media of epicardial coronary arteries.

In an April 2000 letter, Dr. S.L.G., the appellant's treating 
physician, observed that the veteran's hepatitis C and 
chronic liver disease were related, and opined in part that 
the veteran's hypertension and coronary artery disease were 
also "related." Although it is unclear from the text of the 
letter whether the physician was linking the four disorders 
in tandem as related to each other, Dr. S.L.G. further 
observed that the association of hypertension and 
atherosclerosis and cardiovascular disease in amputees was 
well-established. He opined that the acquisition of these 
disorders was "all related."

VA conducted a heart examination in July 2001. The examiner 
noted the previous statements offered by other physicians, 
such as Dr. R.L.R. and Dr. G. However the examiner indicated 
that he could not find any evidence that the veteran's 
coronary artery disease or his hypertension started during 
his service. The examiner's final assessment was that the 
veteran had advanced coronary artery disease with status-post 
coronary artery bypass graft and status-post angioplasty. 
However, in terms of whether the hepatitis C, liver 
cirrhosis, or portal hypertension could cause coronary artery 
disease, the examiner indicated that he was not aware of 
data, which showed that they could cause coronary artery 
disease.

In September 2003, the Board remanded for another VA 
examination to determine whether the veteran's coronary 
artery disease could have been the result of the veteran's 
service-connected below the knee amputation of the right leg. 
The veteran was provided notice of the examination, but 
failed to appear for the scheduled examination.


Law and Analysis

The veteran is in receipt of service connection for, among 
other disorders, a below-the-knee amputation of the right leg 
and for a disability characterized as chronic active portal 
hepatitis, early cirrhosis, hepatitis C. He seeks service 
connection for coronary artery disease, status post-coronary 
artery by-pass graft, on a direct basis or as secondary to 
the presently listed service-connected disabilities. In order 
to establish service connection for a disability, the 
evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004). Even if 
the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

Applicable law provides in part that secondary service 
connection shall be awarded when a disability is "proximately 
due to or the result of a service-connected disease or 
injury. . . ." 38 C.F.R. § 3.310(a). See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Furthermore, under the provisions of 38 C.F.R. § 3.310(b), 
the grant of service connection is warranted for ischemic 
heart disease or other cardiovascular disease developing in a 
veteran with a service-connected amputation at or above the 
knee. In this case, the veteran's service connected 
amputation is below the knee rather than at or above the 
knee. Therefore, a grant under the provisions of 38 C.F.R. § 
3.310(b) is not warranted. Nonetheless, the presence of a 
service-connected amputation along with cardiovascular 
disease raises the medical question of whether, based on the 
particular facts of this veteran's case, it is at least as 
likely as not that the veteran has ischemic heart disease or 
other cardiovascular disease as a result of the service- 
connected amputation.

The service records and medical opinions do not indicate that 
the veteran's coronary artery disease was directly related to 
service. His service induction and separation examinations do 
not suggest that it manifested during service.

However, through the opinions of Dr. R.L.R., Dr. S.L.G., and 
Dr. G., the veteran has submitted competent medical evidence 
that is contended to suggest that his diagnosed coronary 
artery disease (or cardiovascular symptoms) may be 
secondarily caused by or at least related to a service-
connected disorder. As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
are within the province of the Board as adjudicators. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Although 
the statements offered by these private physicians are 
probative, the opinions are not sufficiently definitive, and 
contain remarks that are without sufficient evidentiary 
support, or explanation or clarification of its rationale.

Dr. R.L.R. observed that it was "not inconceivable" that the 
chronic inflammation from the service-connected hepatitis C 
in some manner could be related to either the etiology or 
progression of the appellant's coronary artery disease. 
However, he did not indicate an opinion that was sufficiently 
definitive to be regarded as a favorable etiological opinion.

Dr. G. remarked generally that the veteran's current 
disability related to the veteran's military service, however 
he did not elaborate or explain his rationale. 

Dr. S.L.G. observed that the appellant's hepatitis C and 
chronic liver disease were related, and opined in part that 
the appellant's hypertension and coronary artery disease were 
also "related." Although it is unclear from the text of the 
letter whether the physician was linking the four disorders 
in tandem as related to each other, Dr. S.L.G. further 
observed that the association of hypertension and 
atherosclerosis and cardiovascular disease in amputees was 
well-established. He opined that the acquisition of these 
disorders was "all related." Dr. S.L.G. did not sufficiently 
clarify the nature of this relationship and did not explain 
which disorder caused which particular condition. It is 
further noted that an etiological link to hypertension would 
not entitle the veteran to service connection for coronary 
artery disease, as hypertension has not been service-
connected.

In July 2001, VA examined the veteran but no evidence was 
found that indicated the veteran's coronary artery disease or 
his hypertension started during his service. The examiner 
offered the definitive opinion that after examining the 
veteran and reviewing the record, he was not aware of data, 
which showed that conditions such as hepatitis C, liver 
cirrhosis, or portal hypertension could cause coronary artery 
disease. The examiner expressed no opinion regarding 
secondary effects from the service-connected below the knee 
amputation condition.

The Board remanded for another VA examination to obtain an 
opinion of whether the veteran's coronary artery disease 
could have been the result of the veteran's service-connected 
below the knee amputation of the right leg or the result of 
any medication taken to treat other disabilities. The VA sent 
the veteran notice of the examination but he failed to report 
and has not indicated his desire to reschedule. Evidence 
expected from this examination which might have been material 
to the outcome of this claim could not be considered.

Despite the veteran's contention that his coronary artery 
disease, status post-coronary artery by-pass graft, is either 
directly related to service or secondary to a presently 
service-connected disability, the evidence is insufficient to 
support this contention. The veteran is competent to describe 
symptoms he had during service, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause. 38 C.F.R. § 3.159(a) (2004); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Notwithstanding the veteran's own opinion as to the etiology 
of his current disability, the lack of a competent or 
sufficiently definitive medical opinion outweighs the 
veteran's contention. For that reason, the veteran's claim 
must be denied.  
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a coronary artery 
disease, status post coronary artery bypass graft either 
based on a direct or secondary basis is denied. 38 U.S.C.A § 
5107 (West 2002); 38 C.F.R. § 3.102, 3.310 (2004).



ORDER

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft is denied.





	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


